DETAILED ACTION
This is a Final office action on the merits in application number 16/951,132. This action is in response to Applicant’s Amendments and Arguments dated 3/17/2022. Claims 1, 11 and 20 were amended and Claims 4 and 14 were cancelled.  Claims 1-3, 5-13 and 15-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding 35 USC 101:
 Applicant asserts on page 8 of his Remarks dated 3/17/2022 that the claims integrate the abstract idea into a practical application because they recite the additional elements of the creation of a three-dimensional (3D) mapping to track a 3D placement of each item within a container, updating the 3D mapping based on a specific location therein associated with a possible damage event, and inputting the updated 3D mapping, along with sensor and container data, to a damage prediction model to predict damage in the container. As discussed in the 35 USC 101 rejection in the Office Action dated 12/17/2021 and in the 35 USC 101 rejection, infra, Applicant recites acquiring first information, building a software model to predict risk of damage to items using the first information, acquiring second information and running the model using the second information. This is an abstract idea that is included in the category of Certain Methods of Organizing Human Activity specifically in the sub-grouping of fundamental economic principles. Applicant’s creation and use of a 3D model is part of the abstract idea. Applicant’s use of sensor and container data to build and update the model is part of the abstract idea.  Applicant further asserts on page 9 that these limitations are meaningful because they limit the use of the model to a specific application. Applicant’s creation and use of the model is part of the abstract idea, “limiting” the use of a model for the purpose for which it is intended is not limiting as defined in the MPEP. MPEP 2106.04d(1) RELEVANT CONSIDERATIONS FOR EVALUATING WHETHER ADDITIONAL ELEMENTS INTEGRATE A JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION points to MPEP 2105(a)-(c) and (e)-(h) as providing guidelines as to whether additional elements integrate a judicial exception into a practical application.  As detailed in the 35 USC 101 rejection, infra, Applicant does not recite any additional elements that integrate the abstract idea into a practical application and merely applies the abstract idea using well known computer elements. Applicant’s arguments have been fully considered but are not persuasive. The rejection is maintained.

Regarding 35 USC 103:
Applicant asserts on page 11 that “Kulkarni does not update the three-dimensional mapping by associating a potential damage event with a particular location in the three-dimensional mapping. Indeed, the disclosure of Kulkarni is entirely silent with respect to a potential damage event, let alone associating such an event with a particular location in the three-dimensional mapping, as presently claimed. Moreover, neither Kulkarni nor Joachim teaches providing the three-dimensional mapping, having been updated in the manner specified in the present claims, as input to a damage prediction model to predict damage to items during transport of the container, as presently claimed. Although Joachim mentions a 3D model as input to a machine learning algorithm in paragraph [0013], Joachim fails to disclose that the 3D model maps items within a container, nor does Joachim teach that the 3D model is updated in the manner presently claimed prior to inputting the model to the machine learning algorithm”.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the 35 USC 103 rejection, infra, Joachim teaches using sensor information such as cameras and creating and “continuously” (see [0021]) updating a machine learning model for identifying and classifying damage to individual items in a container.  Kulkarni teaches using image data and machine learning to build a 3D model of items in a container. The obvious *combination* of Joachim in view of Kulkarni, that is actually suggested by Joachim, is using Kulkarni’s 3D model *in* Joachim’s machine learning model for identifying and classifying damage to individual items in a container to predict with precision which items *in which 3D locations in a container* may be damaged. Applicant’s arguments have been fully considered but are not persuasive. The rejection is maintained.

Claim Rejections - 35 USC § 101
Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Examiner is using the “step” annotation from the 2019 PEG for clarity.
Step 1: Independent Claims 1, 11 and 20 recite the statutory categories of Method, apparatus (Machine), and Storage Medium (Manufacture), respectively. Claims 2-3,and 5-10 depend from Claim 1 and are thus Method claims and Claims 12-13 and 15-19 depend from Claim 11 and are thus Machine claims.
Step 2A, prong 1:
Using Claim 11 as exemplary, Claim 11 recites: (Currently Amended) An apparatus, comprising: Application No. 16/951,1324Docket No.: 0141501.U Amendment dated March 17, 2022 Reply to Office Action of December 17, 2021 one or more network interfaces to communicate with a network; a processor coupled to the one or more network interfaces and configured to execute one or more processes; and a memory configured to store a process that is executable by the processor, the process when executed configured to: obtain container data regarding a plurality of items to be shipped together in a container; generate, based on the container data, a damage prediction model that models physical relationships between the plurality of items within the container; create, using the container data, a three-dimensional mapping of the container that tracks a three-dimensional placement of each item within the container; receive sensor data associated with the container, the sensor data indicative of a potential damage event occurring in the container; update the three-dimensional mapping of the container by associating the potential damage event with a particular location in the three-dimensional mapping of the container; and predict, using the damage prediction model, which of the plurality of items were damaged during transport of the container by providing the sensor data associated with the container, the container data, and the updated three-dimensional mapping of the container as input to the damage prediction model.

For clarity Examiner has bolded the non-abstract elements. 
Independent Claim 11 recites steps that, under their broadest reasonable interpretations and but for the recitations of computer elements, cover a Method of Organizing Human Activity. Acquiring first information, building a software model to predict risk of damage to items using the first information, acquiring second information and running the model using the second information is an abstract idea that is included in the category of Methods of Organizing Human Activity specifically in the grouping of fundamental economic principles. Similarly Independent Claim 1 recites a device and Independent Claim 20 recites a medium instead of a processor/network/apparatus and both teach the same abstract idea.  Claims 2 and 12 also recite a device and apparatus, respectively, and limit the Independent claim by specifying the data output and contain the same abstract idea by virtue of their dependency on Claims 1 and 11, respectively. Claim 3 limits the Independent claim by adding more types of data and contains the same abstract idea by virtue of its dependency on Claim 1. Claims 5 and 15 limit the Independent claim by further limiting the types of data and contain the same abstract idea by virtue of their dependency on Claims 1 and 11, respectively. Claims 6 and 16 limit the Independent claim by further limiting the type of data and contain the same abstract idea by virtue of their dependency on Claims 1 and 11, respectively. Claims 7 and 17 limit the Independent claim by further limiting the data and contain the same abstract idea by virtue of their dependency on Claims 1 and 11, respectively. Claim 8 limits the Independent claim by further limiting the model and contains the same abstract idea by virtue of its dependency on Claim 1. Claims 9 and 19 limit the Independent claim by further limiting the data and contain the same abstract idea by virtue of their dependency on Claims 1 and 11, respectively. Claims 10 and 18 also recite a device and apparatus, respectively, and limit the Independent claim by further limiting the data and contain the same abstract idea by virtue of their dependency on Claims 1 and 11, respectively. Claim 13 also recites an apparatus and limits the Independent claim by further limiting the data and the model and contains the same abstract idea by virtue of its dependency on Claim 11.
Accordingly Claims 1-3, 5-13 and 15-20 recite an abstract idea.
Step 2A, prong 2:
The judicial exception is not integrated into a practical application. With the exception of  the device/processor/apparatus/network interface recited in Claims 1, 2,10-13 and 15-20, and memory/medium recited in Claims 11 and 20, the Applicant does not claim any hardware. Applicant defines the processor on page 8, lines 9-11 as a general purpose computer. Applicant defines the memory on page 8, lines 7-9 as general purpose memory. Both the processor and the memory are recited at a high level of generality.  Applicant teaches well known hardware used for the purposes for which they are intended.  Applicant does not claim or teach in his specification any special purpose hardware or improvements thereof.  All of the hardware recited in Applicant’s claims and specification is recited at a high level of generality and amount to no more than instructions to apply the exception using general purpose computer systems. The claimed invention does not improve the functioning of a computer or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular (non-general purpose) machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  
The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 and similarly Claims 11 and 20 are therefore directed to an abstract idea. As discussed above, dependent Claims 2-3, 5-10, 12-13 and 15-19 recite the same abstract idea and do not recite any additional elements that would integrate the abstract idea into a practical application and are, thus, also directed to an abstract idea.   Accordingly, Claims 1-3, 5-13 and 15-20 are directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a general purpose processor and a generic storage / generic medium taken individually and in combination, amount to no more than mere instructions to apply the exception using general purpose computer systems. As previously discussed, Claim 1 as a whole merely describes acquiring first information, building a software model to predict risk of damage to items using the first information, acquiring second information and running the model using the second information Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Mere instructions to apply cannot provide an inventive concept. Similarly Claims 11 and 20 as a whole merely describes acquiring first information, building a software model to predict risk of damage to items using the first information, acquiring second information and running the model using the second information and do not contain an inventive concept. Further, as discussed above, dependent Claims 2-3, 5-10, 12-13 and 15-19 recite the same abstract idea, do not recite any additional elements that would integrate the Abstract idea into a practical application and, when taken as a whole generally apply acquiring first information, building a software model to predict risk of damage to items using the first information, acquiring second information and running the model using the second information and do not contain an inventive concept. 
Claims 1-3, 5-13 and 15-20 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7-8, 11-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2021/0110200 to Jason Joachim et. al. (Joachim) in view of U.S. Patent Publication 2021/0192780 to Amruta Kulkarni et. al. (Kulkarni).

Regarding Claims 1, 11 and 20:
 	Joachim teaches a system for identifying and classifying damage using sensor information such as cameras and machine learning.  Joachim teaches: (Currently Amended) A method comprising: … generating, by the device and based on the container data, a damage prediction model ([0016] “The algorithm may initially be trained by creating a dataset of images which have already been labeled as damaged or undamaged. While training, the algorithm may create templates, weights, biases, and correspondences in the dataset that explain the given label”).

…receiving, at the device, sensor data associated with the container, the sensor data indicative of a potential damage event occurring in the container; ([0021] “the application may receive a constant video feed as input and may continuously analyze the video feed to identify possibly damaged items. In an exemplary embodiment, a mobile device may be mounted in a location from which the device's camera may view multiple freight items”).

predicting, by the device and using the damage prediction model, which of the plurality of items were damaged during transport of the container by providing the sensor data associated with the container, the container data, … as input to the damage prediction model. ([0013] “A service for identifying and classifying damage may be disclosed. The service may incorporate a machine learning algorithm … If the algorithm detects damage, it may output a label, identify, or flag designating the damage as such” and [0014] “The notification may provide the user with information such as an identification of the damaged item, the location of the damaged item, and the type of damage”).

While Joachim teaches an AI damage assessment model  based on image data which outputs at least ([0014] “the location of the damaged item” and Joachim also teaches [0034] “a heatmap showing which parts of the image likely show damage”), Joachim does not specifically teach: obtaining, by a device, container data regarding a plurality of items to be shipped together in a container; that models physical relationships between the plurality of items within the container; … creating, by the device and using the container data, a three-dimensional mapping of the container that tracks a three-dimensional placement of each item within the container;  Kulkarni teaches a system that uses image data to build a 3D model of all of the items in a cargo space and identifies all of the items using machine learning. Kulkarni teaches ([0005] “a method for identifying a position of an object in a cargo space… the disclosed method comprises modeling a multi-dimensional bounding box such as a 2D or 3D bounding box corresponding to the object based on the clustered planes and finally, a position of the object is identified based on a position of the multi-dimensional bounding box” and see [0059] “manifest” and [0075] “uniquely identify each object”).

Joachim teaches continually updating the model at ([0017] “The algorithm may receive these user inputs and may recalibrate in order to better account for these errors or exceptions in the future. The recalibration may occur autonomously” and [0035] “The user reclassification is received and analyzed by the service, which may then automatically recalibrate in order to account for the error and prevent similar errors in the future” and [0021] “the application may receive a constant video feed as input and may continuously analyze the video feed to identify possibly damaged items”.  Joachim also teaches that the input can be a 3D model [0027] “the input may be any of a variety of types, such as sensor data, 3D data or models”. The combination of the 3D model of the cargo, as taught by Kulkarni, used as input in the damage assessment model, as taught by Joachim, teaches:  updating, by the device, the three-dimensional mapping of the container by associating the potential damage event with a particular location in the three-dimensional mapping of the container… and the updated three-dimensional mapping of the container. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the camera sensors inside the cargo hold, taught by Joachim, to create a 3D model of the cargo, as taught by Kulkarni, and use that 3D model as input into the damage prediction model taught by Joachim because of the suggestion in Joachim to input 3D models (see [0013]) which would have motivated a person of ordinary skill in the art to combine the references. 

Regarding Claims 2 and 12:
 	Joachim in view of Kulkarni teach all of the elements of Claims 1, 11 and 20. Joachim also teaches: (Original) The method as in claim 1, further comprising: providing, by the device, an indication that one or more of the plurality of items were predicted to have been damaged to a user interface. ([0014] “The output of the algorithm may be implemented such that a user is notified or presented with the determination when damage is detected. The output may be available to a user through multiple data integration avenues. The determination may be stored to a log, presented to a mobile device as an email or a notification, or may be otherwise alerted”).

Regarding Claims 5 and 15:
 	Joachim in view of Kulkarni teach all of the elements of Claims 1, 11 and 20. While Joachim teaches a 3D model as potential input into its model, Joachim does not specifically teach: (Original) The method as in claim 1, wherein the container data regarding the plurality of items is indicative of one or more of: sizes, weights, or shapes of the plurality of items. Kulkarni, in a related field of art, teaches: ([0005] “multi-dimensional bounded box…3D”. In the interest of compact prosecution, Examiner notes that Lahav, infra, also teaches weight and dimensions ([0061] “cargo DB 114 may store information relating to the packaging of the cargo, is it boxes with dimensions and weight of each box”).

Regarding Claims 7 and 17:
Joachim in view of Kulkarni teach all of the elements of Claims 1, 11 and 20. Joachim also teaches: (Original) The method as in claim 1, wherein the sensor data associated with the container is indicative of at least one of the plurality of items receiving actual damage. ([0021] “constant video feed to identify possibly damaged items”).

Regarding Claim 8:
 	Joachim in view of Kulkarni teach all of the elements of Claims 1, 11 and 20. Joachim  also teaches: (Original) The method as in claim 7, wherein the damage prediction model is configured to predict a spread of damage from an item receiving actual damage to one or more of the plurality of items. ([0016] “heatmap”).

Regarding Claim 13:
 	Joachim in view of Kulkarni teach all of the elements of Claims 1, 11 and 20. Joachim also teaches: (Original) The apparatus as in claim 12, wherein the process when executed is further configured to: receive feedback regarding whether the one or more of the plurality of items that were precited to have been damaged were actually damaged; and generating a second future damage prediction model for a second container, based in part on the feedback. ([0005] “The server may receive additional input from the user, given in the form of feedback in the event of an error, such as a false positive or missed damages. As users submit errors back to the server, the machine learning algorithm may observe and modify its behavior to account for the errors”).

Claims 3, 6, 9-10, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2021/0110200 to Jason Joachim et. al. (Joachim) in view of U.S. Patent Publication 2021/0192780 to Amruta Kulkarni et. al. (Kulkarni) and further in view of U.S. Patent Publicaiton 2020/0134556 to Shlomo Lahav et. al. (Lahav).

Regarding Claim 3:
 	Joachim in view of Kulkarni teach all of the elements of Claim 1.  While Joachim teaches obtaining sensor data, Joachim does not specifically teach: (Original) The method as in claim 1, wherein the sensor data is indicative of at least one of: an impact to the container or tilting of the container. Lahav teaches a system that uses sensor data from a shipping container to model and confirm freight insurance claims. Lahav teaches: ([0008] “In order to support demands for losses a plurality of sensors may be added to a CSU.  Some of the sensors may be configured to monitor: acceleration, shocks, pressure, temperature, light, humidity, tilt, time”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to obtain and add additional sensor data, as taught by Lahav, to the model for identifying and classifying damage, as taught by Joachim, to predictably improve the accuracy of the model.

Regarding Claims 6 and 16:
 Joachim in view of Kulkarni teach all of the elements of Claims 1, 11 and 20. While Joachim does not specifically teach: (Original) The method as in claim 1, wherein the container data regarding the plurality of items is indicative of at least one of the plurality of items comprising a liquid, Lahav, in a related field of art, teaches: ([0061] “does it carry liquid”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to consider using the model, as taught by Joachim, on a variety of types of cargo, as taught by Lahav, to predictably improve the accuracy of the model.

Regarding Claims 9 and 19:
 	Joachim in view of Kulkarni teach all of the elements of Claims 1, 11 and 20. Joachim does not specifically teach: (Original) The method as in claim 1, wherein the container data regarding the plurality of items comprises measures of vulnerability to damage associated with one or more of the plurality of items. Lahav, in a related field of art, teaches: ([0135] “risk factors”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to obtain and add additional sensor data, as taught by Lahav, to the model for identifying and classifying damage, as taught by Joachim, to predictably improve the accuracy of the model.

Regarding Claims 10 and 18:
Joachim in view of Kulkarni teach all of the elements of Claims 1, 11 and 20. Joachim  does not specifically teach: (Original) The method as in claim 1, further comprising: obtaining, by the device, a history of transit routes of the plurality of items, wherein the damage prediction model is generated in part based on the history of transit routes of the plurality of items. Lahav, in a related field of art teaches: ([0066] “The historical DB (HDB) 123 may store information that was gathered during the years of operational of the owner of the domain 120. The HDB 123 can be used for building predicting models that can predict the probability for a demand for loss along a certain journey. Each entry in the HDB 123 can comprise information related to a journey from an origin to a destination, information related to the type of cargo and the target features of that cargo, information related to the type of the CSUs, information regarding the segments of the relevant journey, information regarding different carriers”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to obtain and add additional sensor data, as taught by Lahav, to the model for identifying and classifying damage, as taught by Joachim, to predictably improve the accuracy of the model.


Relevant Prior Art Not Relied Upon

The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.

U.S. Patent Publication 2021/0201260 to Wesley Montague teaches: a vehicle load management system that includes a container load arrangement module that provides a model of the load and an interactive visualization of the cargo (see [0031]), Using artificial intelligence to make predictions (see [0032]) including for damage to items in the cargo (see [0034]).

U.S. Patent Publication 2021/0208558 to Jonathan Neeld teaches: a system of sensors on and in a shipping container that provide real-time or stored information on shock and tilt events that happen to the shipping container during transport as well as location data. (see [0076]).

U.S. Publication 2019/0114717 to Zachary Labrie teaches: a system of drones with cameras that can fly into a damaged building that would be unsafe for humans and use AI to recognize and document damage to the building.

NPL “Mphasis Launches new AI Solutions on the AWS marketplace for Machine Learning” dated 7/31/2019. Found at: https://martechseries.com/predictive-ai/ai-platforms-machine-learning/mphasis-launches-new-ai-solutions-aws-marketplace-machine-learning/ See 4th paragraph: “DeepInsights Damaged Shipment Predictions – analyzes images of shipment packages and assesses whether they are damaged or not”. Also attached are screenshots of Mphasis’s website as it was prior to 11/18/2020 describing this product and screenshots of Mphasis’s offering on the AWS marketplace for Applicant’s information. (Examiner has added highlighting).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687